UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-147932 GEN2MEDIA CORPORATION (Exact name of registrant as specified in its charter) Nevada 26-1358844 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2295 S. Hiawassee Road, Suite 414, Orlando, FL 32835 (Address of principal executive offices) (310) 770-1693 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.Yes  No R Indicate by check mark if the registrant is not required to file reports pursuant to
